United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADNINISTRATION MEDICAL
CENTER, Montrose, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jan Hudgins Riley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1009
Issued: November 26, 2007

Oral Argument October 17, 2006

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs decision dated January 3, 2007 which denied his reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated May 20, 1999 and
the filing of this appeal on February 27, 2007 the Board lacks jurisdiction to review the merits of
his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 44-year-old nursing assistant,
injured his right leg and lower back on March 17, 1989. The Office accepted a claim for right
leg and right hip strain; he has not returned to work since his injury. It paid appropriate
compensation for temporary total disability and placed him on the periodic rolls. By decision
dated April 15, 1997, the Office terminated appellant’s compensation, effective April 18, 1997.
In a May 20, 1999 decision,1 the Board affirmed the Office’s April 15, 1997 termination
decision. The complete facts of this case are set forth in the Board’s May 20, 1999 decision and
are herein incorporated by reference.
By letter received May 19, 2006, appellant’s attorney requested reconsideration of the
April 15, 1997 Office decision. Counsel stated that she had obtained medical evidence
subsequent to the Board’s 1999 decision which indicated that appellant had traumatic
osteoarthritis. She asserted that this evidence had not been available to appellant for the Office
and the Board to review prior to the issuance of their previous decisions. Counsel contended that
because this evidence had not been available prior to the issuance of these decisions, the Office
should consider this evidence with appellant’s reconsideration request. This evidence included:
(a) A March 4, 1976 x-ray report;
(b) An August 15, 1997 report from Dr. Robert Prestiano, Board-certified in
internal medicine, who stated that appellant was never treated for arthritis of the
right hip and did [not] walk with a cane prior to his March 17, 1989 work injury;
(c) A June 15, 1998 report from Dr. Robert H. Feldman, Board-certified in
orthopedic surgery, who stated that he had treated appellant and reviewed x-ray
results dated March 4, 1976 which indicated a normal joint architecture of the
hips with no evidence of osteoarthritis in both hips. These x-ray results did not
indicate arthritis and demonstrated only mild scoliosis of the lumbar spine;
(d) A July 7, 2000 report from Dr. Joseph Hickey, Board-certified in internal
medicine, who stated:
“There is some question as to the dating of when [appellant’s] right hip injury
occurred and when he started having trouble and required the use of a cane.
X-rays done in 1976 did not reveal any significant arthritis in my opinion but they
did reveal some mild scoliosis, but he was completely asymptomatic. [Appellant]
had his diabetes and hypertension followed all those years and never once did I
here any mention of any hip pain. On March 17, 1989 he slipped and fell while
pushing a heavy woman at [the employing establishment]. [Appellant] fell on his
right side and injured his right hip. From that time on he has been basically
limping and using a cane. Prior to that injury [appellant] did not complain to me

1

Docket No. 98-250 (issued May 20, 1999).

2

at all about hip pain or difficulty. I have no doubt that the injury caused his hip
pain. There was no cane use or complaints of hip pain prior to 1989.”
(e) A November 7, 2000 report from Dr. Feldman, who stated:
“On March 17, 1989 [appellant] injured his right hip on the job. X-rays were not
taken until one month after the injury on April 25, 1989. They were negative for
arthritis of the hips. X-rays of March 4, 1976 showed that [appellant] did not
have arthritis of either hips, only a mild scoliosis of the lumbosacral spine. I,
therefore disagree with Dr. Small’s findings that [appellant] had osteoarthritis
preexisting before March 17, 1989. Therefore[,] between March 4, 1976 and
April 25, 1989 [he] has no history of symptoms or radiographic evidence of
arthritis of either hip prior to March 17, 1989, on March 4, 1976 or at any other
time. Therefore[,] it is logical to conclude that [appellant’s] injury to his right hip
is causally related solely to his work[-]related injury of March 17, 1989.”
(e) An April 26, 2001 surgical report from Dr. Richard E. Pearl, who performed
right hip replacement surgery on appellant.
(f) A May 8, 2001 radiographic report which indicated bilateral osteoarthritis of
the hips, right worse than left, right coxa vara probably related to old trauma.
(g) An April 15, 2002 report from Dr. Feldman, who essentially reiterated the
findings and conclusions he presented in his November 7, 2000 report and stated
that the April 25, 1989 report were reviewed on April 4, 2002 showing a fracture
of the right femur;
(h) An October 14, 1998 statement from Dr. Robert A. Lois, a chiropractor, who
stated that he was personally acquainted with appellant since 1958 and that
appellant was physically active and fully ambulatory until March 17, 1989;
(i) An April 2, 1989 affidavit from appellant’s coworkers at the employing
establishment which attested that from 1981 through 1989 appellant was
employed at the employing establishment and during that period he was fully
ambulatory with no physical disabilities.
By decision dated January 3, 2007, the Office denied appellant’s request for
reconsideration without a merit review finding that he had not timely requested reconsideration
and had failed to submit factual or medical evidence sufficient to establish clear evidence of
error. It stated that she was required to present evidence which showed that the Office made an
error and that there was no evidence submitted that showed that its final merit decision was in
error.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle an
employee to a review of an Office decision as a matter of right.3 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end or increase the compensation awarded; or (2) award
compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.4 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).5
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.6 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.7
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.9 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to

2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), Gregory Griffin, 41 ECAB
186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
4

20 C.F.R. § 10.607(b).

5

See cases cited supra note 2.

6

Rex L. Weaver, 44 ECAB 535 (1993).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

8

See Dean D. Beets, 43 ECAB 1153 (1992).

9

See Leona N. Travis, 43 ECAB 227 (1991).

4

establish clear evidence of error.10 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.11 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.12 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.13 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.14
ANALYSIS
The Board finds that the Office properly determined in this case, that appellant failed to
file a timely application for review. The Office issued its most recent merit decision in this case
on May 20, 1999.
Appellant requested reconsideration on May 19, 2006; thus, his
reconsideration request is untimely as it was outside the one-year time limit.
The Board finds that appellant’s May 19, 2006 request for reconsideration failed to
establish clear evidence of error. The medical reports that appellant submitted from
Drs. Prestiano, Feldman, Hickey and Pearl indicated that he had findings and symptoms of
osteoarthritis of the right hip subsequent to his 1989 work injury. However, they were of limited
probative value as they did not provide a reasoned medical opinion on the relevant issue; i.e.,
whether appellant had any continuing disability or residuals from his accepted work injury as of
April 18, 1997. The March 4, 1976 x-ray report is not relevant because it was issued 11 years
prior to the date the Office terminated appellant’s compensation. The October 14, 1998
statement from Dr. Lois, a chiropractor, does not constitute medical evidence as it does not
contain a diagnosis of subluxation based on x-ray as required by section 8101(2). Likewise, the
April 2, 1989 affidavit from appellant’s coworkers attesting to his ambulatory ability from 1981
to 1989 does not present any additional medical evidence as it does not contain an opinion from
a physician. Therefore, none of the new evidence appellant submitted addressed the underlying
issue of whether he was totally disabled as of April 18, 1997. He resubmitted a number of
reports which were previously considered by the Office in prior decisions; these reports are
cumulative and repetitive of reports previously rejected by the Office. No other evidence was
received by the Office. Therefore, appellant has failed to demonstrate clear evidence of error on
the part of the Office.

10

See Jesus D. Sanchez, supra note 3.

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Leon D.Faidley, supra, note 3.

14

Gregory Griffin, supra note 3.

5

The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in his reconsideration request dated May 19, 2006. Inasmuch as appellant’s
reconsideration request was untimely filed and failed to establish clear evidence of error, the
Office properly denied further review on January 3, 2007.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

